 LOCAL 20, SHEET METAL WORKERS INT'L ASSOCIATION73against whom the plan wouldbe initiated.The instant conduct of Respondents wasillustrative of conduct planned against other Minneapolis stores.Our recommenda-tion for a broad order is thereforeappropriateto the circumstances.Upon the basis of the foregoing findings of fact, conclusionary findings, and uponthe entire record in the case,we make the following:CONCLUSIONS OF LAW1.Minneapolis House Furnishing Company and Allied Central Stores, Inc., ofMissouri d/b/a L.S.Donaldson Company are engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.Upholsterers Frame & Bedding Workers TwinCityLocal No. 61, affiliatedwith Upholsterers International Union of North America, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3.By picketing Minneapolis House Furnishing Company and L. S. DonaldsonCompany on November 30 and December 1, 1959, respectively,and by publicizingplans to picket on November 26, 1959,Respondent induced and encouraged indi-viduals employed by Minneapolis House Furnishing Company and L. S. DonaldsonCompany and more specifically supervisors,other than corporate officers,employedby said companies who determined or effectively influenced the purchasing policiesof said companies with respect to furniture and bedding,to refuse in the course oftheir employment to use,process, transport,or otherwise handle or work on anyfurniture and bedding products of manufacturers located outside the Minneapolis-St. Paul area,or to perform any services in connection with such products with anobject of forcing or requiring Minneapolis House Furnishing Company, L. S.Donaldson Company,or any other Minneapolis retail store to enter into an agree-ment prohibited by Section 8(e) of the Act; with a further object of forcing orrequiringMinneapolis House Furnishing Company,L. S. Donaldson Company, andotherMinneapolis retail stores to cease using,selling,handling, transporting, orotherwise dealing in the furniture and bedding products of manufacturers locatedoutside the Minneapolis-St.Paul area,or to cease doing business with such manu-facturers.Respondent by the foregoing conduct engaged in unfair labor practiceswithin the meaning of Section 8(b)(4)(i)(A) and(B) of the Act.4.By picketing Minneapolis House Furnishing Company,L. S. Donaldson Com-pany on November 30 and December 1, 1959,respectively,and by publicizing plansto picket on November26, 1959,Respondent threatened,coerced,and restrainedMinneapolis House Furnishing Company and L. S. Donaldson Company and theiragents with an object of forcing or requiring Minneapolis House Furnishing Com-pany,L. S. Donaldson Company,and other Minneapolis retail stores to enter intoan agreement prohibited by Section 8(e) of the Act; with a further object of forcingor requiring Minneapolis House Furnishing Company, L.S.Donaldson Company,and other Minneapolis retail stores to cease using,selling, handling,transporting,or otherwise dealing in the furniture and bedding products of manufacturers locatedoutside the Minneapolis-St.Paul area,or to cease doing business with such manu-facturers.Respondent by the foregoing conduct engaged in unfair labor practiceswithin the meaning of Section 8(b) (4) (ii) (A) and(B) of the Act.5.By leaflets distributed on November 30 and December 1,1959,Respondent didnot engage in unfair labor practices within the meaning of Section 8(b) (4) (ii) (A)or (B) of the Act.6.The unfair labor practices aforesaid are unfair labor practices within the mean-ing of Section 2(6) and(7) of the Act.[Recommendationsomitted from publication.]Local 20,Sheet Metal Workers International Association, AFL-CIOandBergen Drug Company,Inc.CaseNo.02-CC-94.July 11, 1961DECISION AND ORDEROn November 8, 1960, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, recommend-132 NLRB No. 4. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDing that the complaint be dismissed in its entirety, as set forth in theIntermediate Report attached hereto.Thereafter, the General Coun-sel and the Respondentfiled exceptionsto the Intermediate Reportand briefs in support thereof.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Rodgers and Leedom].The Board has reviewed the rulings of the Trial Examiner madeat the hearing, and finds that no prejudicialerror wascommitted.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase,and finds merit in the exceptions filed by the General Counsel.Accordingly, the Board hereby adopts the findings of the Trial Exam-iner only to the extent consistent with the following :Bergen Drug Company, the Charging Party, entered into a con-tract with Hull Construction Company, a general contractor, for theconstruction of a warehouse at South Brunswick, New Jersey. Exceptfor minor work, the building was virtually completed by July 26,1960.Bergen also contracted with Robert P. Rudy Co. for the pur-chase and installation of metal shelving for the warehouse.Rudy inturn subcontracted the installation of the shelving to Eastern LockerRepair Company.A letter from Rudy to Bergen, dated June 22, 1960, set forth thefollowing in connection with the installation agreement :I have also made arrangements fornonunionlabor tostart instal-lation of this shelving on July 5th ....We would appreciateyour confirmation of this order for thenonunionlabor.[Empha-sis supplied.]Bergen subsequently agreed to the employment of nonunion laboron June 24, when it confirmed its order to Rudy in accordance withthe letter.Between July 19 and July 26, 1960, three nonunion employees ofEastern Locker Repair were engaged in the installation of the shelv-ing at Bergen's warehouse.On July 26, Milton Hull, a partner inHull Construction Company discovered Mr. Ryan, Respondent's busi-nessagent, at the warehouse.Ryan told Hull that he had found non-union men installing shelving at the warehouse and planned to picketthe job on July 27.At about 7:45 a.m. on July 27, two pickets appeared at the twodriveway entrances to the warehouse, carrying signs with the follow-ing inscription : LOCAL 20, SHEET METAL WORKERS INT'L ASSOCIATION75SHEET METALWORKERS .ARE NOT PROTECTEDBY UNION WAGESAND. CONDITIONSL.U. 20, S.M.W.L.U.The picketing continued on July 28, 29, and August 1. On eachday picketing occurred between the hours of 7:45 a.m. and 3 :30 p.m.At the time the picketing began, Edward S. Cardinali, Bergen'swarehouse superintendent, was in the building. In addition, it is un-disputed that an electrician, a carpenter, and a tileman, all employeesofHull subcontractors,, saw the picketing soon after reporting towork in the warehouse at about 8 a.m., on July 27, and left the ware-house premises.At about 8:30 a.m. on the first morning of the picket-ing, three employees of Eastern Locker noticed the picket line whileapproaching the warehouse and did not cross it.Thereafter no em-ployee of Eastern returned to the plant.The installation of shelvingwas completed by Bergen's employees.Roy B. Dey, an employee ofNew Jersey Bell Telephone Company, came to the warehouse on eitherJuly 27 or 28 to install a telephone.As he approached the plant henoticed a picket.Dey asked the picket if it was "all right to cross."The picket replied, "I'd rather you didn't."Dey turned away andproceeded to his next order.According to Cardinali's uncontradictedtestimony two electricians of Allan Electric Company drove to thewarehouse at about 8 a.m. on July 27, spoke to a picket and did notenter the warehouse.The complaint alleged that Respondent had violated Section 8(b)(4) (i) (B) of the Act by inducing individuals employed by secondarypersons engaged in commerce or in industries affecting commerce torefuse to perform services for their employers, for proscribed objec-tives, and Section 8(b) (4) (ii) (B) by threatening, coercing, and re-straining secondary persons for proscribed objectives.a1Allan Electric Company, Wood-Art, Inc.,and Harry,-Rich Floor, Inc.' Section 8(b) provides:It shall be an unfair labor practice for a labor organization or its agents-(4)(i) to engage in, or to induce or encourage any individual employed by anypersonengaged in commerce or in an industry affecting commerceto engage in, astrike or a refusal in the course of his employment to use, manufacture,process,transport,or otherwise handle or work on any goods,articles,materials,or com-modities or to perform any services;or (ii)to threaten,coerce, or restrain anypersonengaged in commerce or in an industry affecting commerce,where in eithercase an object thereof is :s(B) forcing or requiring any person to cease using,selling, handling, trans-porting, or otherwise dealing in the products of any other producer,processor; ormanufacturer,or to cease doing business with any other person, or forcing orrequiring any other employer to recognize or bargain with a labor organization 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner recommended dismissal on two grounds: (1)that the record lacks evidence that any of the alleged secondary em-ployers were persons engaged in commerce; and (2) that the Charg-ing Party and Rudy had agreed to employ nonunion labor in the in-stallation of the shelving.On the first point, the Trial Examinerstated that the "only evidence as to commerce in the record relates toBergen, the Charging Party, and to Hull, the general contractor."He also declared that present Board policy obliged him to apply cur-rent jurisdictional standards in determining whether or not a sec-ondary employer is "engaged in commerce" for purposes of findingviolations under Section 8(b) (4) (i) and. (ii) (B) of the Act.On thesecond point, the Trial Examiner asserted that "it would offend andnegate public interest and the purposes of the Act to issue a remedialorder perpetuating Bergen's unlawful policy....".The Trial Examiner's interpretation of Section 8 (b) (4) fails to givefull scope,to its language.That section requires that a secondary em-ployer be "engaged in commerce"orin "an industry affecting com-merce."Thus, the fact that the secondary employer is not itself"engaged in commerce" is immaterial if it is in fact engaged "in anindustry affecting commerce."The Trial Examiner considered rele-vant only the first.of these terms, "engaged in commerce." In this hewas in error.Hull's subcontractors, the employers of the employeeswho were induced not to cross the picket line, and Robert P. RudyCo., are all engaged in the building and construction industry.This isan "industry affecting commerce" within the meaning of the statute aWe also take judicial notice of the fact that New Jersey Bell TelephoneCompany is engaged in the communications industry which is an "in-dustry affecting commerce."Accordingly, we find. contrary to theTrial Examiner, that the secondary employers are "person[s] engagedin commerce or in an industry affecting commerce" within the meaningof Section 8(b) (4).We shall therefore consider the- details of Re-spondent's alleged unlawful conduct.As stated, Respondent discovered that Eastern Locker Repair Com-pany was employing nonunion men to install metal shelving at Ber-gen's warehouse.It appears from the record that the Respondentwanted its members to install the shelving.We therefore find, con-trary to the Trial Examiner, that Respondent's dispute was with thenonunion subcontractor, Eastern Locker Repair Company, and thatBergen was a secondary employer.We also find that Hull and itsas'the representative of his employees unless such labor organization has beencertified as the representative of such employees under the provisions of sec-tion 9:Provided,That nothing contained in this clause(B) shall be construedto make unlawful,where not otherwise unlawful,any primary strike or primarypicketing;...[Emphasis supplied.]$S.M Kisner,et al., d/b/a S. M: Kisner and Sons,131 NLRB 1196. LOCAL 20, SHEET METAL WORKERS INT'L ASSOCIATION77subcontractors, Rudy and New Jersey Bell Telephone, were secondaryemployers.As secondary and primary employers were doing business at Ber-gen's warehouse, the Respondent was engaged in common situs picket-ing.Hence, ourMoore Dry Dockcriteria 4 become relevant.Al-though these criteria require,inter alia,that the picketing mustclearly disclose that the dispute is only with the primary employer, atno time during the picketing did the signs identify Eastern as theemployer against whom the picketing was aimed. In addition, it isclear that employees of three of Hull's subcontractors left the ware-house as soon as they became aware of the picketing, that Dey, an em-ployee of New Jersey Bell Telephone, was induced not to cross thepicket line, and that two employees of Allan Electric Company cameto the warehouse, spoke to a picket, and left.In view of the foregoing, we find that Respondent induced andencouraged individuals employed by persons engaged in commerceor in an industry affecting commerce to cease doing work for their re-spective employers with an object of forcing Bergen or Rudy to ceasedoing business with Eastern, thereby violating Section 8 (b) (4) (i) (B)of the Act.,'We also find that such conduct violated Section8(b) (4) (ii) (B).6For the reasons set forth in our recent decision inJerry Bady,d/b/a Bomat Plumbing and Heating,?we do not agree that theBergen-Rudy agreement to utilize nonunion labor justified or excusedRespondent's unlawful conduct.THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of the Respondent set forth above have a. close, .inti-mate, and substantial relation to. trade, traffic, and. commerce amongthe several States, and tend to lead to labor disputes burdening and.obstructing commerce and the free flow of commerce.THE REMEDYHaving found that the Respondent has engaged in unfair .,laborpractices, we shall order it to cease. and desist therefrom. and to takecertain affirmative action designed to effectuate the.policies, o£the Act.Upon the basis of the foregoing findings of fact, and upon the entire,record in the case, the Board makes the following:dMoore Dry Dock Company,92 NLRB 547.5 Jerry Bady, d/b/a Bomat Plumbing and Heating,131 NLRB 1243;S.M. Eisner,at al.,d/b/a S.M. Eisner andSons, supra; James D. O'Dell.at al., d/b/a Ada TransitMix,130NLRB 788;Gilmore ConstructionCompany,127 NLRB 541.6 James D.O'Dell, et al.,d/b/a Ada TransitMix, supra;Gilmore Construction Company,supra.7 Supra. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW,1.Bergen Drug Company, Inc., and Hull Construction Companyare engaged in commerce within- the meaning of Section 2(6) and (7)of the Act.2.Local 20, Sheet Metal Workers International Association, AFL-CIO, is a labor organization within the meaning of Section 2(5) ofthe Act.3.By engaging in, or inducing or encouraging individuals em-ployed by persons engaged in commerce or in an industry affectingcommerce at the South Brunswick, New Jersey, warehouse of BergenDrug Company, Inc., to engage in, a strike or a refusal in the course oftheir employment to perform services, and by threatening, coercing,or restraining persons engaged in commerce or in an industry affectingcommerce, with an object of forcing or requiring Bergen Drug Com-pany, Inc., or Robert P. Rudy Co., to cease doing business with East-ernLocker Repair Company, Respondent has violated Section8(b), (4) (i) and (ii) (B) of the Act.4':The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon,the entire record in'the case and pursuant to Section 10(c) ofthe Act', as amended, the National Labor Relations Board herebyorders that Local 20, SheetMetal WorkersInternational Association,AFL-CIO,its, officers,representatives,agents,successors,and assigns,shall :' 1. Cease' and desist from engaging in or inducing or encouragingany' individual employed by persons engaged in commerce or in anindustry affecting commerce at the South Brunswick,New Jersey,warehouse of Bergen Drug Company,Inc., other than Eastern LockerRepair Company,to engage in a strike or a refusal in the course ofhis employment to use, manufacture,process, transport,or otherwisehandle'or work on any'lgoods,_articles,materials,or commodities orto''perform'any: services,or, by picketing at the South Brunswick,New Jersey,warehouse of Bergen Drug Company, Inc., to threaten,coerce,or'restrain any`person'engaged in commerce or in an industryaffecting commerce; 'other than Eastern Locker Repair Company,where in either case an object thereof is to force or require BergenDrug Company,Inc., or Robert P. Rudy Co., to cease doing businesswith Eastern Locker Repair Company.2.Take'the following affirmativeaction, which the Board finds willeffectuate the policies of the Act : LOCAL 20, SHEET METAL WORKERS INT'L ASSOCIATION79(a)Post in conspicuousplaces in Respondent's business offices,meeting halls, and places where notices to members are customarilyposted, copies of the notice attached hereto marked "Appendix A." ICopies of said notice, to be furnished by the Regional Director forthe Twenty-second Region, shall, after being duly signed by an officialrepresentative of Respondent, be posted by Respondent immediatelyupon receipt thereof and be maintained by it for 60 consecutive daysthereafter.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(b)Furnish to the Regional Director for the Twenty-second Re-gion signed copiesof the aforementioned notice for posting by BergenDrug Company, Inc., at its South Brunswick, New Jersey, warehouse,if the Company is willing, in places where notices to employees arecustomarily posted.Copies of said notice, to be furnished by the Re-gional Director, shall, after being signed by Respondent, as indicated,be forthwith returned to the Regional Director for disposition by him.(c)Notify the Regional Director for the Twenty-second Region,in writing, within 10 days from the date of this Order, what stepshave been taken to comply herewith.s In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL OUR MEMBERS AND TO ALL EMPLOYEES OFBERGENDRUG COMPANY, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby give notice that:WE WILL NOT induce or encourage any individual employed bypersons engaged in commerce or in an industry affecting com-merce at the South Brunswick, New Jersey, warehouse of BergenDrug Company, Inc., other than Eastern Locker Repair Com-pany, to engage in a strike or a refusal in the course of his em-ployment to use, manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials, or commoditiesor to perform any services, or, by picketing at the South Bruns-wick, New Jersey, warehouse of Bergen Drug Company, Inc., tothreaten, coerce, or restrain any person engaged in commerce orin anindustry affecting commerce, other than Eastern LockerRepair Company, where in either case an object thereof is to forceor require Bergen Drug Company, Inc., or Robert P. Rudy 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany to cease doing business with Eastern Locker RepairCompany.LOCAL 20, SHEETMETALWORKERSINTERNATIONALAssoc] a noNyAFL-CIO,Labor Organization.Dated----------------By------------=------------------------(Representative)(Title)This notice must remain posted for60 days from the datehereof,and must not be altered,defaced,or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been filed and duly served, a complaint, amended complaint, andnotice of hearing thereon having been issued and served by the General Counselof the National Labor Relations Board, and an answer having been filed by theabove-named Respondent Union, a hearing involving allegations of unfair laborpractices in violation of Section 8(b)(4)(i) and (ii)(B) of the National Labor Re-lations' Act, as amended, was held in Newark, New Jersey, on September 27, 1960,before the duly designated Trial Examiner.At the hearing all parties were represented by counsel, and were afforded fullopportunity to present evidence pertinent to the issues, to argue orally, and to filebriefs.Briefs have been received from General Counsel and the Respondent.Upon the record thus made, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACTI.THEBUSINESSOF THE CHARGING PARTYBergen Drug Company is a New Jersey corporation, with principal office and placeof business in Hackensack, New Jersey, where it is engaged in the sale and distribu-tion of pharmaceuticals and related products to drugstores and hospitals.During the year preceding issuance of the complaint Bergen purchased, trans-ferred, and delivered directly to its place of business pharmaceuticals and other goodsand materials valued at more than $4,000,000 from points outside the State of NewJersey.During the same period Bergen sold and shipped directly to customers out-side the State of New Jersey goods valued at more than $800,000.The Charging Party is engaged in commerce within the meaning of the Act.On December 30, 1959, Bergen entered into a contract with Hull ConstructionCompany, a general contradtor, for the construction of a warehouse in South Bruns-wick,New Jersey.The contract price for materials and services was $450,000.Except for''minor details, Hull competed construction under the contract in June1960, and 'the key was formally turned over to Bergen on June,21, 1960.On the basis of Board standards set out inJonesboro Grain,'and because Hullprovided Bergen, found above to be engaged in commerce, with goods and servicesvalued' at more than $200,000, it is concluded and found that at least during theperiod of this warehouse construction Hull was engaged in commerce within themeaning of the Act.2'JonesboroGrata Drying Cooperative,110 NLRB 481, 484.2 As will be' noted more fully below, in the complaint, General Counsel alleged thatnumerous other employers, including some claimed to have been subcontractors under Hull,aie "employers engaged In commerce or In industries affecting commerce."No factualevidence was introduced, however, except as to Bergen and FIullSince the Respondent'sanswer denied sucli allegations, the issue was created and the burden was upon GeneralCounsel to prove his claims.There being no proof in the record, there is no evidencebefore the Trial Examiner upon which to base commerce findings as to any other employerexcept Bergen and Hull. LOCAL 20, SHEET METAL WORKERS INT'L ASSOCIATION81II.THE RESPONDENT UNIONLocal20, Sheet Metal Workers International Association,isa labororganization within the meaningof the Act.-HI.THE ALLEGED UNFAIR LABOR PRACTICESA. Setting andissues''It,--In performance of the above-described contract with Bergen, Hull subcontracteda good part of the construction work.The identity of these subcontractors is im-material to the issues since, as pointed out in a footnote below, the record is barrenof evidence to support General Counsel's claim that such employers are "engagedin commerce or in industries affecting commerce."-According to the testimony of Milton Hull, a partner in Hull Construction Com-pany, he "turned the key" over to Bergen on June 21, 1960, and it appears fromhis account that by July 26, 1960, his performance on this job had been finishedexcept for such minor matters as radiator covers missing or damaged in shipment.In any event, none of Hull's employees were working on this job on July 27 orany material date thereafter because, he said"there was no work to be done" bythem.In addition to the general construction contract with Hull, Bergen also contractedwith a New York "equipment-engineering-service" called Robert E. )Rudy Co.; ac-metal shelving in the warehouse.This contract was in the form of Bergen's pur-chase order of June 24, which incorporated by reference a letter dated June 22,1960, from Rudy to Bergen, which states:I am very pleased to advise that your order for shelving has been enteredwith our factory and they will make shipment so that the shelving will arrive onTuesday, July 5th, at your new warehouse in South Brunswick, N.J.Ihave also made arrangements fornonunion laborto start installation ofthis shelving on July 5th.The price for this installation is $1,510.00.[Emphasis supplied.]It appears that Rudy, in turn,subcontracted the actual installation of the shelvingto a concern called EasternLockerRepair Company.According to the testimonyof John H.Kenney, brother of the head of Eastern Locker, he and two other men,allnonunion,worked at-the installation of shelving in the Bergen warehouse fromaboutJuly 19through July 26, 1960, without interruption.On July 26 Milton Hull, on an inspection tour through the warehouse, observednear a rear door two individuals whom he did not know.He asked what they weredoing there.One replied that he was Business Agent Ryan of the Sheet MetaletalWorkers Union.In response to further inquiry Ryan told him that he had dis-covered nonunion men working on the shelving and planned to picket the job thenext day.The next day Hull urged Ryan,by telephone,to get together with Bergenand settle the dispute.Ryan readily agreed.Arrangements were then made forRyan to meet with a Bergen official, but according to Hull's uncontradicted testi-mony this official canceled the scheduled meeting.This same official,the sameday, filed the original charge with a Board agent.Thereiscompetent evidence that on the morning of July 27 pickets appearedat the two driveway entrances to the warehouse premises,carrying signs bearingthe legend:---SHEET METALWORKERS'ON THIS JOBARE NOT PROTECTEDBY UNION WAGESAND CONDITIONSL.U 20, S.M.W.L.U.It appears that pickets carrying similar signs were present also on July 28, 29, andAugust 1.There were no pickets at the site on Saturday and Sunday,July 30 and 31.Upon discovering pickets at the premiseson July 27, thefollowing individualsfailed to perform work at the warehouse under circumstances briefly described:We would appreciate your confirmation of this order forthe nonunion labor. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1) John Kenney, acting upon instructions received the night before from hisbrother, head of Eastern Locker, and two other Eastern employees declined tocross the picket line that iday (July 27) and did not return to complete installationof the shelving.According to Kenney, no picket spoke to him and he did not readthe sign.He was informed upon approaching the plant by the Bergensuperintendentthat it was a union picket line, and having previously received instructions from hisbrother to do so, turned around and left.(2) Frank Holzworth, a carpenter employed by one of the subcontractors, hadabout a half day's work to completeon the morningof July 27.He had not startedwork when he saw pickets drive up. "Not feeling so hot," he testified, he packedup and left.(3) Either on July 27 or 28, according to R. B. Dey, an installer for the NewJersey Bell Telephone Company, he drove up to the premises, upon order (from theTelephone Company, apparently)to install acoin telephone at the warehouse.Ap-proaching the premises he saw a picket and asked him if it "was all right to cross."The picket replied, "I'd rather you didn't," so he proceeded on to his next order.The foregoing facts- were developed by General Counsel, and the Respondentoffered no evidence to rebut them.Upon such facts General Counselcontendsthat it must be found that the Respond-ent Union violated the Act in these respects: (1) by picketing, etc., "induced andencouraged individuals employed by Hull" and numerous other "employers engagedin commerce or in industries affecting commerce" not to perform work for theirrespective employers; and (2) "threatened, coerced and restrained" Hull, Bergen,and various "other personsengaged incommerce or in an industry affectingcommerce."B. ConclusionsThe sections of the Act,as amended, invoked by General Counsel, read as follows:8. (b) It shall be an unfair labor practice for a labor organization or itsagents-.*******(4) (i) to engage in, or to induce or encourage any individualemployedby anyperson engaged in commerce or inanindustry affecting commerceto engage in, a strike, or a refusal in the course of his employment to use,manufacture, process, transport, or otherwise handle or work on any goods,articles,materials, or commodities or to perform any services or (ii) tothreaten, coerce, or restrainany person engaged in commerceor in an in-dustry affecting commerce. . . .[Emphasis supplied.]Early in the hearing General Counsel advanced the theory that "Eastern LockerRepair and Maintenance Company" is the "primary employer herein," and that"picketing was in violation of the precepts laid down inMoore Dry Dock" (92NLRB 549). He maintains this positionin hisbrief, but does not explain preciselyhow he figures this to be so. Clearly Hull, the general contractor, considered thedispute to be betweenBergen,who was alone responsible for the hiring of nonunionlabor, and the Respondent, and the Trial Examiner discerns no other reasonable con-clusion.In any event, for reasons set out below, it appears unnecessary to reachdetermination of the point.Certain basic facts must be established before any theory may reasonably beapplied.This the very language of the Act requires,as well asthe obligations of dueprocess.Reverting to the italicized portions of Section 8(b)(4)(i) and (ii), quoted above,it seems rudimentary that in order to reach any conclusion of violation the TrialExaminer must find, as facts, that (1) some "individual" employed by "any personengaged in commerce or in an industry affecting commerce" has been induced orencouraged to stop or refuse to work, or (2) that some "person engaged in commerceor in an industry affecting commerce" has been threatened, coerced, or restrained.And facts, to be found, require evidence to support them.3SUnless and until the Boardannounces,as agency policy, that it requires no evidence,or standard,to find a secondary employer"engaged in commerce,"the Trial Examinerassumed that he should continue to apply commerce standards currently observed to deter-mine Board jurisdiction.The Trial Examiner notes that in each of the only two casescoming to his attention where the Board itself has issued decisions involving the samesrctioiis of the ActGilmore Construction Company(127 NLRB. 541) andRepublic Wire LOCAL 20, SHEET METAL. WORKERS INT'L ASSOCIATION83As noted above, theonlyevidence as to commerce in the record relates to Bergen,the Charging Party, and to Hull, the general contractor.Neither Bergen nor Hullhad any employees at the warehouse at the time pickets were there, and it followsthat none of them was "induced" to do or not to do anything. Hull's testimony makesitclear that he was neither threatened nor coerced in any fashion.And Bergenofficials refused even to meet with a union representative.Even assuming that the incidents noted above of employees of other employersdeclining to cross the picket line are of sufficient merit to warrant a finding that theywere "induced" not to work by the mere presence of pickets, in the lack of anyevidence in the record that such employees were "employed by any person engaged incommerce" no conclusion of violation may properly be drawn interms of the Act.Furthermore, and in the opinion of the Trial Examiner, an even more potent reasonfor recommending dismissal of the complaint is the documented fact that Bergen,the Charging Party, is responsible for its unlawful contract with Rudy,requiringthehiring of nonunion labor to install the metal shelving.There can hardly be any question but that the Charging Party had knowledge ofitsown act.Robert Martini, division manager for Bergen, not only signed theoriginal charge filed with the Board, but also the order to Rudy for the use of non-union labor.The documents in evidence show both that his order incorporated byreference Rudy's letter of June 22, quoted above, in which Rudy specifically requestedconfirmation of "this order for the nonunion labor," and that Martini graphically con-firmed the order by circling the reference to nonunion labor in Rudy's letter andwriting "OK-R. Martini 6/24/60" upon that letter which was returned to Rudy.In a recent Intermediate Report(Jerry Bady, d/b/a Bomat Plumbing and Heating,131 NLRB 1243), Trial Examiner Charles W. Schneiderhad occasion to appraiseand pass upon a similar situation: where the charging employer, party to a similarlyunlawful hiring contract, sought relief from picketing.At one point Trial ExaminerSchneider said:In my opinion to find a violation of the Act in the Respondent's conduct here,and to issuethe requested remedial order, would be to perpetuate a conditionof affairs itself in derogation of law, would be contrary to the public interest,and is consequently to be avoided.The Trial Examiner agrees with and adopts the quoted reasoning in full.In the samereport TrialExaminerSchneider citedVaughn Bowen, et al.,93 NLRB1147, as authority for recommending dismissal on the ground of abuse of the Board'sprocess.The relevant quotation from that Board decision (p. 1153) :.We are satisfied that the Board's process has not been invoked to secure aremedy for violations of the Act, but for the sole purpose of getting the Boardto assist the Teamsters in its scheme, which had, as its ultimate objective, forcingupon the Respondent Companies the employment of Teamsters members.This attempt to use the Board's processes to further the cause of the Teamstersin itsjurisdictional conflictwith the Respondent Union constitutes, in ouropinion, a palpable abuse of the Board's machinery. The Board may, of course,refuse to allow such advantage to be taken of it. In the words of the SupremeCourt, "it is not required by the statute to move on every charge; it is merelyenabled to do so. It may decline to,be imposed upon or to submit its processesto abuse."[N L.R.B. v. Indiana & Michigan Electric Company et al,318U.S. 9.]Under these circumstances we believe that it would serve the publicinterest to dismiss the allegations of the complaint... .In concluding summary, the Trial Examiner will recommend that the complaint bedismissed in its entirely for the following reasons: (1) the record lacks factual evi-dence for a finding that any individual employed by any person engaged in commercewas induced to stop or refuse to work, or that any person engaged in commerce wasthreatened, coerced, or restrained by the Respondent or its agents; (2) it would offendand negate public interest and the purposes of the Act to issue a remedial order per-petuating Bergen's unlawful hiring policy; and (3) the Board should not countenanceso obvious an abuse of its processes.[Recommendations omitted from publication.]Corporation(129 NLRB 376) the Board specifically found that certain secondary em-ployers were engaged in commerce on the basis of the value of goods moving in commerceand according to current standards.614913-62-vol. 132-7